Case: 17-40879      Document: 00514632658         Page: 1    Date Filed: 09/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                    No. 17-40879                          FILED
                                  Summary Calendar                 September 7, 2018
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SALVADOR COLIMA-SUAREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:16-CR-102-2


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PER CURIAM: *
       Salvador Colima-Suarez was convicted by a jury of conspiracy to possess
with the intent to distribute methamphetamine, in violation of 21 U.S.C. §846,
and was sentenced to 235 months of imprisonment. On appeal, he argues the
district court erred by refusing to instruct the jury that it is legally impossible
to conspire with a Government informant, pursuant to Sears v. United States,
343 F.2d 139, 142 (5th Cir. 1965). We review the district court’s refusal to give


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40879    Document: 00514632658       Page: 2   Date Filed: 09/07/2018


                                   No. 17-40879

the requested jury instruction for an abuse of discretion. United States v.
Alaniz, 726 F.3d 586, 611 (5th Cir. 2013).
      In the instant case, unlike Spears, the Government presented ample
evidence    establishing    that     Colima-Suarez     agreed     to    distribute
methamphetamine with non-Government coconspirators.                This evidence
includes the testimony of cooperating coconspirator Alberto Chavez-Chavez,
who was named in the indictment, along with recorded phone calls, cellphone
records, text messages, and the testimony of officers conducting surveillance.
Because there was ample evidence connecting Colima-Suarez to true
coconspirators apart from the paid government informant—Chavez-Chavez,
an unnamed Mexican source of supply, and the source’s U.S. contact, identified
as “Piolin”—the requested Sears instruction was not warranted. See United
States v. Delgado, 672 F.3d 320, 342 (5th Cir. 2012); see also United States v.
Slaughter, 238 F.3d 580, 585 (5th Cir. 2000).         Furthermore, neither the
Government nor Colima-Suarez argued to the jury that Colima-Suarez had
only conspired with the paid Government informant. Thus, the absence of the
requested instruction did not impair Colima-Suarez’s ability to effectively
present a defense. See Delgado, 672 F.3d at 343; see also United States v. Hale,
685 F.3d 522, 541 (5th Cir. 2012).
      Colima-Suarez thus fails to show an abuse of discretion on the district
court’s part. See Alaniz, 726 F.3d at 611; Hale, 685 F.3d at 541; see also
Delgado, 672 F.3d at 342-43; Slaughter, 238 F.3d at 585. Accordingly, the
district court’s judgment is AFFIRMED.




                                        2